DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Withdrawn Rejections:
Applicant's amendments and arguments filed on 08/11/2021 are acknowledged and have been fully considered.  The Examiner has re-weighed all the evidence of record. Any rejection and/or objection not specifically addressed below is herein withdrawn.
The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set of rejections and/or objections presently being applied to the instant application.
	Claims 1, 3-4, 6-10 are pending and under examination.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-4, 6-7 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Leigh et al. (WO0061113).

Determination of the scope and content of the prior art
(MPEP 2141.01)
	Leigh et al.  teaches a mixture of membrane lipid(s), lipophilic component, hydrophilic medium and optionally a biologically active compound(s). The membrane lipid component consists of one or more monoacyl membrane lipids preferably, but not necessarily, in association with one or more diacyl membrane lipids. The monoacyl derivative of a phosphatidylcholine lipid (s) is preferably diacyl phospholipid, (MAPC) (page 7, line 25-35). The diacyl lipid(s) is preferably a phospholipid (page 8, line 5-10). The total weight of membrane lipid in the composition is usually between 20% to 80%, most preferably 40% to 60%,.  The proportion of the micelle-forming monoacyl membrane lipid to diacyl membrane lipid by weight in this invention is preferably from 1:20 to 20:1, more preferably 1: 10 to 10: 1, most preferably 1: 5 to 5: 1 (page 9, line 22-35). The hydrophilic medium normally comprises 10% to 60% by weight, preferably 20% to 40%, of the overall composition, although in many cases amounts greater than 60% may be employed. It may be a C1-5 alcohol e.g. ethanol, isopropyl alcohol, propylene glycol, on its own or preferably, in combination with a second hydrophilic component e.g. glycerol, butylene glycol and less preferably 
lipophilic components are ethyl oleate, isopropyl myristate, isopropyl palmi tate, medium and long chain triglycerides, propylene glycol esters, volatile/essential oils, and mixtures thereof (page 11, line 34 to page 12, line 16). The composition may further comprise at lease one biologically active compound which has lipophilic and/or hydrophilic properties. Preferably it is in solution in the composition but it may also be in dispersion (page 12, line 20-25). Surfactant is optional (page 17, line 10-15). The dilution of the composition with water to form a liquid with particle size below 200nm (page 7, line 1-10). In working example 2, a composition comprising 50 parts of enzyme modified lecithin  (monoacyl phospholipid (MAPC): phospholipid lipid (PC) = 60:30), 30 parts of ethyl oleate, 10 part of Vitamin E, 17.5 parts of ethanol, 10 parts of propylene glycol and 5 parts of water, 0.25g of this composition was diluted with 10ml of water to yield a clear yellowish opalescent dispersion with particle size of about 180nm (page 19, example 1-2).

Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
The difference between the instant application and Leigh et al.   is that Leigh et al.    is not specific enough for anticipation.
	
Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-2143)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to produce the instant invention.
Regarding claims 1, 3, 6, 9-10, Leigh et al. teaches a composition comprising a mixture of monoacyl phospholipid (MAPC): phospholipid lipid (PC) = 1:5 to 5:1) at 20% to 80%, lipophilic component  (oil and fat such as medium and long chain triglycerides) between 5% to 50%; hydrophilic medium  propylene glycol  (optional with second hydrophilic  component such as glycerol) at 10% to 60% by weight; optional surfactant; lipophilic biologically active compound (sparingly soluble substance). The amount of each ingredient fits the formula regarding A,B,C.  Since Ethanol is optional and not required, so ethanol is 0% and meets the limitation of 5% or less.
Regarding claim 4, Leigh et al. teaches the dilution of 0.25g of this composition with 10ml of water to yield a clear yellowish opalescent dispersion with particle size of about 180nm, this is dilution of 40–fold volume of water. Although Leigh et al. is silent about dilution with 10-fold volume of water, the dilution of 10-fold volume of water is expected similarly yield a clear dispersion with particle size of below 250nm, because prior art teaches the same or substantially same composition, this same or substantially same composition is expected to have the same properties. MPEP 2112, "[T]he Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).
Regarding claims 7, surfactant is optional and not required, thus, could be 0%, meets the limitation 10% or less that includes 0%.
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.


Claims 8 is rejected under 35 U.S.C. 103 as being unpatentable over Leigh et al. (WO0061113), as applied for the above 103 rejections for claims 1, 3-4, 6-7 and 9-10, in view of Leigh2 (US6605298).
 
Determination of the scope and content of the prior art
(MPEP 2141.01)
	Leigh et al. teaching has been already discussed in the above 103 rejections and is incorporated herein by reference.
Leigh2 teaches The compositions are a mixture of membrane lipid(s), hydrophilic medium and optionally a biologically active compound(s). The membrane lipid component consists of one or more monoacyl membrane derived lipids preferably, but not necessarily, in association with one or more diacyl membrane lipids. Examples of phospholipids are phosphatidylcholine (PC), phosphatidyl ethanolamine (PE),
phosphatidylglycerol (PG), phosphatidylinositol (PI), phosphatidyl serine(PS), phosphatidic acid (PA) and spingomyelin. The acyl chain can either be unsaturated or saturated and can have 12 to 22, preferably 14 to 18 carbon atoms (column 4, line 64 to column 5, line 25). Oils and free fatty acids often present as by products or impurities in the phospholipids, may also be included as long as their presence is insufficient to play a functional role in the formulation (column 9, line 5-10).
Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
The difference between the instant application and Leigh et al. is that Leigh et al.   do not expressly teach medium chain fatty acid. This deficiency in Leigh et al. is cured by the teachings of Leigh2.

Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-2143)
, as suggested by Leigh2, and produce the instant invention.
One of ordinary skill in the art would have been motivated to include fatty acid in the composition of Leigh et al. because fatty acid is a suitable ingredient to be included in the composition comprising a mixture of monoacyl phospholipid and phospholipid lipid as suggested by Leigh2. MPEP 2144.05. Therefore, it is obvious for one of ordinary skill in the art to fatty acid in the composition of Leigh et al. and produce instant claimed invention with reasonable expectation of success.
Regarding claim 8, prior arts teach fatty acid that encompassing medium chain fatty acid as common fatty acid, since generally fatty acid encompasses medium chain and long chain fatty acid. Furthermore Leigh2 teaches fatty acid present as by products or impurities in the phospholipids, and the acyl chain of phospholipid can either be unsaturated or saturated and can have 12 to 22, so the fatty acid as by product of acryl chain of 12 is obvious, and the fatty acid chain of 12 (medium chain fatty acid) is obvious.
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of 

Response to argument:
Applicants argue that there is no teaching of ethanol less than 5%, an dmore than 10% of ethanol is used in working example.
In response to this argument: This is not persuasive. It is well settled, however, that the teachings of a reference are not limited to the working examples. See in re Miiis and Pairner, 470 F.2d 649 (CCPA 1972) ("[A] reference is not limited to the disclosure of specific working examples."), In re Chapman and Cosby, 357 F.2d 418, (CCPA 1966) ("A reference can be used for all it realistically teaches, and is not limited to the disclosures in its specific illustrative examples."), and In re Widmer, Batzer and Nikles, 353 F2d 752 (CCPA 1965) ("Examples in a reference are merely that, exemplary of the broader disclosure, all of which is available for what it clearly teaches."). As discussed in the above 103 rejection, ethanol is optional and not required, so it can be 0%, meets the limitation of 5% or less. Therefore, the 103 rejection is still proper.
MPEP 2141 III states: “The proper analysis is whether the claimed invention would have been obvious to one of ordinary skill in the art after consideration of all the facts.” Respectfully, after weighing all the evidence, the Examiner has reached a determination that the instant claims are not patentable in view of the preponderance of evidence and consideration of all the facts which is more convincing than the evidence which has been offered in opposition to it.

Conclusion
No claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571)272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.